UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Lucy’s Water World (Exact name of registrant as specified in its charter) Nevada 333-179012 45-354023 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) Lucy’s Water World. No. 39 Shuangyu St, Houshayu, Shunyi District Arcadia Villa # 707, Beijing, China 101318 775-851-7397 or 775-201-8331 fax (Address of principal executive offices) Agent For service: How2gopublic.com 4790 Caughlin Pkwy, Ste 387 Reno, NV 89519 775-851-7397 (Former name, former address and former fiscal year, if changed since last report.) Securities to be registered pursuant to Section 12(b) of the Act: None If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. o If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. o Securities Act registration statement file number to which this form relates: 333-179012 Securities to be registered pursuant to Section 12(g) of the Act: Title of each class to be so registered: Common Shares, par value $0.001 per share INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant’s Securities to be Registered Lucy’s Water World. (the “Registrant”) hereby incorporates by reference the description of its $.001par value common stock to be registered hereunder in the section captioned “Description of Securities” in the Registrant’s Registration Statement on Form S-1/A (File No 333-179012), as amended and filed with the U.S. Securities and Exchange Commission (the “Commission”) and declared effective on June 7, 2012 (the “Registration Statement”). Item 2. Exhibits The following exhibits are incorporated herein by reference: Exhibit Description Reference Articles of Formation Incorporated herein by reference to Exhibit 3.1 to our Form S-1 effective on June 7, 2012 ByLaws Incorporated herein by reference to Exhibit 3.2 to our Form S-1 effective on June 7, 2012 SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Lucy’s Water World. Date: August 1, 2012 By: /s/ Corey Chiu Corey Chiu President
